DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2021 has been entered.
Response to Amendment
	The amendment filed on 07/09/ 2021 has been entered. As indicated by the amendments: Claims 1-3, 5, 8, 11, 16, 19 and 23 are amended. Claims 12 and 17 are cancelled. Thus, Claims 1-11, 13- 16 and 18 -23 are pending. The amendments made to the claims are sufficient to overcome the indefiniteness rejection made under 35 U.S.C. 112(b) to claims 1, 3, 5, 11, 16 and 19 in the Final Rejection dated 04/09/2021 and those Rejections are withdrawn. Applicant’s Remarks/ Arguments regarding the art rejections under 35 U.S.C. 102/103 in the Final rejection are fully considered and The following Non-Final Rejection is made herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 21 – 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulkanat et al. (US 2016/0227963 A1), here in after called Gulkanat in view of Cooper et al. (US 2014/0123861 A1), here in after called Cooper.
Regarding claim 1, Gulkanat discloses a griddle apparatus (26, FIG.2), comprising: a base portion (griddle body 28) having a cooking surface thereon (a griddle plate 30 with an upwardly facing cooking surface 32, FIG.2); a back wall (mount column 12) provided behind the cooking surface (the mount column 12 is provided behind the cooking surface 32, FIG.2); an upper clamshell griddle (an upper griddle plate assembly 18) that pivots with respect to the cooking surface between a first position adjacent the cooking surface (the upper griddle plate assembly 18 along with the arm assembly 14 is pivotable about axis 40 between a lower cooking position adjacent the cooking surface 32, (FIG.3) and a second position away from the cooking surface (an upper access position, FIG.2); and a removable back panel (square mount bracket 15) that is insertable between the upper clamshell griddle and the back wall (the square mount bracket is screwed, hence removable, and is located at the rear side of the griddle body between the mount column 12 (back wall) and the upper griddle assembly18, Shown in FIG.2), and configured to cover a portion of the back wall (the square bracket 15 covers a portion of the mount column 12, FIG 2); and a support bar (arm assembly 14) connected to the upper clamshell griddle (arm assembly 14 is connected to an upper griddle plate assembly 18 through the arm body 16 and the mount column 12 (back wall) via pivot 40, (0016, 0029, FIG. 2 and 3)).
	As indicated by the bold stricken-out limitation above, Gulkanat does not teach that the support bar extends through the removable back panel.
However, cooper that teaches a cooking appliance with lower and upper platens (112, 114), (FIG.7), also teaches a mounting arm 182 is affixed to upper platen assembly 112 (0068) and extending through the slots of a housing box 184 (see FIG.7).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the arm assembly 14 of Gulkanat to extend through the removable back panel because shifting the position of the support bar to extend through the back panel to the back wall would not prevent the upper griddle plate assembly 18 to pivot between the two griddle positions (a first position adjacent the cooking surface, a second position away from the cooking surface) and as taught in Cooper, when an actuator (180) that raises and lowers upper platen 112, is contained within housing 184 to be substantially covered by the housing, having only the arm 182 extend through the housing provides an arrangement that minimizes material ingress into the housing which could negatively affect the operation of the actuator( 0069 - 0071) . Thus, rearranging the position of the support bar to extend through the back panel to the back wall is considered an obvious matter of design choice with in ordinary person skill in the art, MPEP 2144.04.VI(C). 
Regarding claims 21, Gulkanat discloses the griddle apparatus of claim 1, wherein the removable back panel covers a majority of the back wall behind the upper clamshell griddle in the first position (the square bracket 15 covers the majority of the back wall columns 12 behind the upper griddle assembly 18, FIG.2).
Regarding claims 22, Gulkanat discloses a griddle apparatus (26, FIG.2), comprising: a base portion (griddle body 28) having a cooking surface thereon (a griddle plate 30 with an upwardly facing cooking surface 32, FIG.2); a back wall (mount column 12) behind the base portion (column mount 12 is behind the base portion (griddle body 28), FIG. 2)); an upper clamshell griddle (an upper griddle plate assembly 18) that pivots with respect to the cooking surface between a first position on the cooking surface and a second position away from the cooking surface (the upper griddle plate assembly 18 along with the arm assembly 14 is pivotable about axis 40 between lower cooking position and upper access position, FIG.3); a back panel that is slidably inserted between the upper clamshell griddle and the back wall (the square mount bracket 15 is screwed, hence slidably removable, and is located at the rear side of the griddle body between the mount column 12 (back wall) and the upper griddle assembly 18, as shown in FIG.2); a support bar connected to the upper clamshell griddle  to the back wall(arm assembly 14 is connected to an upper griddle plate assembly 18 through the arm body 16 and the mount column 12 (back wall) via pivot 40, (0016, 0029, FIG. 2 and 3)); and a handle connected to the back panel to slidably insert and slidably remove the back panel (the handle 52 is indirectly connected to the back panel 15 through the arm assembly 14 slots 13 and slidably removes from the back panel (removing the screw connections to the back wall pulling the handle to remove back panel 15), (0028, 0029 ,FIG.2)).
As indicated by the bold stricken-out limitation above, Gulkanat does not teach that the support bar extends through the removable back panel.
However, cooper that teaches a cooking appliance with lower and upper platens (112, 114), (FIG.7), also teaches a mounting arm 182 is affixed to upper platen assembly 112 (0068) and extending through the slots a housing box 184 (see FIG.7).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the arm assembly 14 of Gulkanat to extend through the removable back panel because making the support bar extend through the back panel to the back wall is considered an obvious matter of design choice with in ordinary person skill in the art, MPEP 2144.04.VI(C). 
Claims 2 – 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulkanat in view of Cooper in further view of Farnsworth et al. (US 5133248 A), here in after called Farnsworth in fur. 
Regarding claim 2, Gulkanat in view of cooper teaches the griddle apparatus of claim 1 wherein the support bar extends through the one of the removable the back panel to the back wall.
Gulkanat in view of Cooper does not teach one or more curtains provided on a front surface of the back panel.
However Farnsworth that teaches Gas-fired cooking apparatus comprising a combined griddle and broiler unit, also teaches rear end curtains 34, and 36 on the surface of backside of the griddle (3:18-32).
The advantage of such coverings (curtains) is to shield and protect internal components within the housing from grease and impurities that can damage the cooking apparatus overtime (3:18- 32).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the griddle apparatus of claim 1 disclosed by Gulkanat to include one or more curtains provided on a front surface of the back panel in order to shield and protect internal components within the housing from grease and impurities that can damage the cooking apparatus overtime as taught in Farnsworth. 
Regarding claim 3, Gulkanat in view of Cooper in further view of Farnsworth teaches the griddle apparatus of claim 2, further comprising: a lip (L-shaped bracket, Gulkanat 0028) provided on a top portion of the front surface of the back panel (the L- shape extension is protruding from the edge of the mount bracket 15, Gulkanat (0028)), the lip configured to engage the back wall to support the back panel (the L-shaped extension is to secure the griddle with the rear corner, Gulkanat (0028). 
Regarding claim 4, Gulkanat in view of Cooper in further view of Farnsworth teaches the griddle apparatus of claim 1, further comprising: a handle attached to a top surface of the back panel (handle 52 is attached to the top of back panel 15 through the arm assembly 14 and slots 13, Gulkanat (0028, 0029)) and configured to slidably remove the back panel from the back wall (the handle 52 indirectly attached to the top of back panel 15 through the arm assembly 14 and slots 13 slidably removes from the back panel (removing the screw connections to the back wall pulling the handle to remove back panel 15), Gulkanat (0028, 0029 ,FIG.2)) . 
Regarding claim 5, Gulkanat in view of Cooper in further view of Farnsworth teaches the griddle apparatus of claim 2, wherein the removable back panel (Gulkanat, square mount bracket 15) is perpendicular to the cooking surface (the square mount bracket 15 is perpendicular to the cooking surface 32, Gulkanat, (FIG.2)).
Regarding claim 6, Gulkanat in view of Cooper in further view of Farnsworth teaches the griddle apparatus of claim 2, further comprising: one or more slots (Gulkanat, slots 13) provided within each curtain (slots 13 that face toward the rear side of the griddle body and into which square mount brackets 15, Gulkanat (0028)). 
Regarding claim 7, Gulkanat in view of Cooper in further view of Farnsworth teaches the griddle apparatus of claim 6, wherein each of the curtains (rear end curtains 34, and 36, Farnsworth (3:18 - 32)) have a first end that terminates adjacent a top portion of the front surface, and a second end that extends to a bottom of the front surface to allow access within the slots of each curtain (the curtains are rectangular in shape, extending edge to edge to cover the back side of the griddle, Farnsworth (3:20 -30)). 
Regarding claim 10, Gulkanat in view of Farnsworth teaches the griddle apparatus of claim 7, wherein the curtains have a rectangular configuration (the curtains are rectangular in shape Farnsworth (3:20 -30)).  
Allowable Subject Matter
The amendment made to the claims 11, 13-16 and 18 -20 dated 07/09/2021 overcomes the indefiniteness rejection made to the claims under 35 U.S.C. 112 (b) in the final rejection dated 04/09/2021. These Claims were marked to be allowable if rewritten or amended to 
Claims 8 - 9 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art, Gulkanat et al. (US 2016/ 0227963 A1), does not teach a weight configured to support the upper clamshell griddle in position and a weight support bar connected to the weight at a first end and through the slots of the back panel to the back wall at a second end.
Response to Arguments
Applicant's Remarks/arguments filed 07/09/2021 have been fully considered and the following response is made herein.
Regarding remarks/arguments about rejections under 35 U.S.C. §112 should be withdrawn
	As indicated in the response to amendments section, the amendments made to the claims are sufficient to overcome the indefiniteness rejection made under 35 U.S.C. 112(b) to claims 1, 3, 5, 11, 16 and 19 in the Final Rejection dated 04/09/2021 and those Rejections are withdrawn.
Regarding remarks/arguments about rejections under 35 U.S.C. §102 and 103 should be withdrawn
	Applicant argues “Amended independent claims 1 and 22 of the present application have been amended to recite, inter alia, a griddle apparatus having a back panel that is insertable between the upper clamshell griddle and the back wall, and a support bar connected to the upper clamshell griddle that extends through the removable back panel to the back wall.” And Gulkanat and/or Farnsworth do not teach a support bar that connects to the upper clamshell griddle and extends through the back panel (mount brackets 15) to the back wall. Thus, claims 1 and 22 (and the claims that depend therefrom) are patentable over the cited art.
Allowable Subject Matter” section), the entire limitation “a weight configured to support the upper clamshell griddle in position and a weight support bar connected to the weight at a first end and through the slots of the back panel to the back wall at a second end.” appears to be patentable over the prior arts. However, the current amendment to claims 1 and 22 only includes only a portion of the limitation indicated allowable subject matter. Thus, amending the claims to include the entire limitation underlined above or equivalent would make the claims allowable.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761